EXHIBIT 10.61

 

As of January 9, 2003

 

TO:    Purchasers of Units (each a “Lender” and collectively the “Lenders”)
consisting of $6,885,000 principal amount of 15% Senior Secured Notes of World
Wireless Communications, Inc. (the “Company”).

 

Re:    Amendment of Agreements

 

Gentlemen:

 

Reference is made to the Loan Agreement between the Lenders and the Company
dated as of May 17, 2001, as amended on August 7, 2001, effective as of May 17,
2001 (the “Agreement”), including each note issued pursuant thereto
(individually a “Note” and collectively the “Notes”), each warrant issued
pursuant thereto (individually a “Warrant” and collectively the “Warrants”) and
the Amended and Restated Pledge/Security Agreement related thereto.

 

For good and valuable consideration, the adequacy, sufficiency and receipt of
which are hereby acknowledged by the Lenders, and as an additional inducement
for the Company to continue its offering of units of its Additional 2002 Notes
and detachable warrants pursuant to the Confidential Private Placement
Memorandum covering such offering, the Company and each Lender agree as follows:

 

  1.   Each Note shall be amended to change the maturity date now appearing in
Section 1 thereof from December 31, 2002 to “July 1, 2003” with the same force
and effect as if originally set forth therein, effective as of December 31,
2002.

 

  2.   Each Note shall be amended to change the amount now appearing in Section
3(ii) thereof to “$6,885,000” with the same force and effect as if originally
set forth therein, effective as of January 9, 2003.

 

  3.   Each Note shall be amended to change the date now appearing in Section
13(d) from December 31, 2002 to “December 31, 2003” with the same force and
effect as if originally set forth therein, effective as of January 9, 2003.

 

  4.   Each Warrant shall be amended to change the date now appearing appearing
in Section 5.4 from December 31, 2002 to “December 31, 2003” with the same force
and effect as if originally set forth therein, effective as of January 9, 2003.
Warrant T-9 issued to Capital Research Ltd. shall be amended identically as
provided in Exhibit A attached hereto.

 

1



--------------------------------------------------------------------------------

 

  5.   Section 1.1(a) of the Loan Agreement shall be amended to read as follows,
effective as of December 31, 2002:

 

“(a) Simultaneously with the execution and the delivery of this Agreement,
Lancer Offshore, Inc. agrees to lend to Borrower the aggregate sum of
$2,250,000, of which (i) the sum of $1,125,000 shall be paid to Borrower upon
the execution and the delivery of this Agreement and (ii) the sum of $1,125,000
shall be paid to Borrower on July 15, 2001, provided that Borrower has raised
the sum of $2,000,000 in equity from persons other than Michael Lauer and his
affiliates, including, without limitation, Lancer Offshore Inc., Lancer
Partners, L.P., and The Orbiter Fund Ltd. (such loan, together with any other
amounts loaned pursuant to this Agreement by any Lender from time to time,
including that specified in Section 1.1 (b) hereof, with the consent of the
parties hereto, up to a total sum of $6,885,000, shall be referred to
collectively as the “Loan”). The Loan shall be used solely by Borrower in the
operation of its business as determined by the President of Borrower, subject to
supervision thereof by Board of Directors of Borrower. As of April 25, 2002,
Lancer Offshore, Inc. loaned the Borrower the principal amount of $4,335,000
and, as of January 9, 2003, will have loaned Borrower the principal amount of
$5,685,000. The Loan shall be repaid on July 1, 2003 unless it is mandatorily
converted into shares of Borrower’s Common Stock on or before that date as
provided in Section 1.5 hereof.”

 

  6.   Section 1.1(b) of the Loan Agreement shall be amended to read as follows,
effective as of December 31, 2002:

 

“(b) On August 7, 2001 Lancer Partners L.P. agrees to lend to Borrower the
aggregate sum of $875,000, of which (i) the sum of $350,000 shall be paid to
Borrower on August 7, 2001 and (ii) the sums of $275,000 shall be paid to
Borrower on or about September 15, 2001, (but no later than September 20, 2001),
and $250,000 on or about October 15, 2001 (but no later than October 20, 2001),
or such other amount mutually agreed to by the parties hereto, provided that
Borrower has raised the sum of $1,500,000 in equity from persons other than
Michael Lauer and his affiliates, including, without limitation, Lancer Offshore
Inc., Lancer Partners, L.P., and The Orbiter Fund Ltd, on or before October 15,
2001 The Loan shall be used solely by Borrower in the operation of its business
as determined by the President of Borrower, subject to supervision thereof by
the Board of Directors of Borrower. The initial $350,000 principal amount of the
Loan shall be repaid on July 1, 2003, and the subsequent tranches of $275,000
and $250,000, or additional amounts, of the Loan if and when made shall be
repaid on July 1, 2003, unless such amounts are mandatorily converted into
shares of Borrower’s Common Stock on or before that date as provided in Section
1.5 hereof. As of December 31, 2002, Lancer Partners L.P. loaned the Borrower
the principal amount of $1,200,000.”

 

  7.   Section 1.5 of the Loan Agreement shall be amended to read as follows,
effective as of January 9, 2003:

 

“(a) Notwithstanding anything contained in this Agreement to the contrary, the
Loan shall be mandatorily converted into shares of the Common Stock of Borrower
at the rate of

 

2



--------------------------------------------------------------------------------

one share per each $0.05 principal amount of debt, including interest (subject
to adjustment for stock dividends, stock splits and reverse stock splits, if
any) immediately upon (i) the approval of such conversion by Borrower’s
shareholders at a meeting of shareholders held for such purpose (among other
purposes) and (ii) Borrower’s receipt of $6,885,000 in equity from persons other
than Michael Lauer and his affiliates, including, without limitation, Lancer
Offshore, Inc., Lancer Partners L.P. and The Orbiter Fund Ltd., on or before
July 1, 2003.”

 

In consideration of the foregoing, each Lender unconditionally acknowledges that
the Company is not in default under the Loan Agreement, any of the Notes or any
other agreement which is a part of the Loan Agreement and that the extension of
the maturity date of the Notes has been granted without the payment of cash,
stock, warrants or similar form of consideration by the Company.

 

Except as amended as set forth herein, the Agreement, including, without
limitation, the Amended and Restated Pledge/Security Agreement, shall continue
in full force and effect in accordance with its terms.

 

If this letter accurately sets forth our understanding, please sign your name
below and return your signed original to us immediately.

 

       

Very truly yours,

 

WORLD WIRELESS COMMUNICATIONS, INC.

           

By:

 

/s/    David D. Singer        

--------------------------------------------------------------------------------

               

David D. Singer, President

                 

LANCER PARTNERS L.P.

     

LANCER OFFSHORE, INC.

By:

 

/s/    Michael Lauer        

--------------------------------------------------------------------------------

     

By:

 

/s/    Michael Lauer        

--------------------------------------------------------------------------------

   

Michael Lauer, Manager

         

Michael Lauer, Manager

 

3